DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-2, 4-6, and 8-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “adhesiving fibers.” The limitation is indefinite, because the term “adhesiving” is not a standard word, and neither the claims nor the specification define the term. Applicant’s amendment in the claims to change the word “adhesive” to “adhesiving” suggests that 
	Claims 1 and 2 recite the limitation “selected from a thermoplastic, thermostable or elastomer plastic and a biopolymer.” The limitation is indefinite, because a lack of sufficient punctuation makes it unclear what is required; it is not clear whether, for instance, the limitation requires selection of a thermoplastic OR a thermostable [plastic] OR an elastomer OR a plastic OR biopolymer or whether it requires selection of a thermoplastic OR a thermostable [plastic] OR an elastomer OR BOTH a plastic and a biopolymer. Moreover, the juxtaposition of words in the phrase “thermostable or elastomer plastic” further confuses a meaning of the phrase, since it is not clear how “elastomer plastic” is supposed to be read, because it is not clear whether the word “elastomer” is meant to modify the word plastic; the word “elastomer” is a noun and an elastomer is a rubber, NOT a plastic. This makes it unclear whether a word might be missing after the word “thermostable” and how the elements of the recited group are to be distinguished from each other. Examiner considers a finding of a thermoplast, a thermostable plastic, an elastomer, or a biopolymer to meet the limitation.
Claims 1 and 2 recite the limitation "the deposit" in line 6.  There is insufficient antecedent basis for this limitation in the claims. Examiner considers the limitation to include the interpretation “a deposit.”
Claims 1 and 2 recite the limitation “at a temperature lower than the melting or degradation temperature of the adhesiving fibers.” The limitation is indefinite as ambiguous, because it is not clear whether the limitation is should be interpreted as “at a temperature lower than the melting temperature or at a temperature lower than the degradation temperature of the adhesiving fibers” or as “at a temperature lower than BOTH the melting temperature AND the degradation temperature.” 
Claims 1 and 2 recite the limitation "the deposit" in line 11.  There is ambiguous antecedent basis for these limitations in the claims, since the same word is used twice; thus, it is not clear whether the term “the deposit” in line 11 requires the same properties as “the deposit” in line 6. Since the two instances of the term refer to different steps, it is possible that the term “the deposit” in each case actually refers to a different “deposit” with different properties. Examiner considers the limitation to include the interpretation of a material deposited in step c), which might be different from a material deposited in step a).
Claims 1 and 2 recite the limitation “obtained in (a)” in line 6. The limitation is indefinite, because it is not clear what “(a)” refers to. There is recited a step “a).” Examiner considers the limitation to include the interpretation “obtained in step a).”
Claims 1 and 2 recite the limitation “obtained in step (a) or (b)” in line 10. The limitation is indefinite, because it is not clear what “(a)” or “(b)” refers to. There is recited a step “a)” and a step “b).” Examiner considers the limitation to include the interpretation “obtained in step a) or b).”
Claims 1 and 2 recite the limitation “obtained in (c)” in line 11. The limitation is indefinite, because it is not clear what “(c)” refers to. There is recited a step “c).” Examiner considers the limitation to include the interpretation “obtained in step c).”
Claim 1 recites the limitation “d) . . .  wherein the thermal treatment is carried without applying pressure.” The limitation is indefinite, because it is not clear what the scope of the phrase “without applying pressure” must be, whether it refers to gauge pressure, absolute pressure, ambient pressure, mechanical pressure, pressure which results from heat or gravity, etc.. The specification does not provide sufficient guidance since it nowhere positively describes a process performed without any pressure, instead describing preferred embodiments with pressure (p. 6, lines 23-25 and p. 9, lines 5-9). see rejection under 35 USC 112(d) below).
Claim 1 recites the limitation “the thermal treatment is carried without applying pressure.” The limitation is indefinite, because it is not clear what is meant by the thermal treatment being carried. Examiner considers the limitation to mean “carried out,” or “performed.”
 Claim 2 recites the limitation “comprises the following steps: a) deposit adhesiving fibers . . . b) thermally treat the deposit . . . c) homogeneously distribute particles . . . d) thermally treat the deposit obtained in (a) . . . for a period of time between 0.1 s and 1 h.” The limitation is indefinite for a number of reasons. Because Claim 2 lists steps a) through d), which are written substantially identical to steps a) through d) except that Claim 2 does not recite “b) optionally” nor does it require “wherein the thermal treatment is carried without applying pressure,” it is not clear whether Claim 2 is reciting additional steps a) through d), including a required step b) to “thermally treat” a material deposited in addition to a step b) of thermal treatment which is optional or whether it merely refers to the method of Claim 1 in which step b) must be performed. Likewise, because the language of step d) in Claim 2 is the same as the language of step d) in Claim 1 except for omitting the phrase “wherein the thermal treatment is carried without applying pressure,” it is not clear whether the omission is meant to imply that there is a step d) which may include pressure IN ADDITION to step d) in Claim 1 which excludes pressure. One would expect that a claim would not repeat every limitation that is also in an independent claim from which it depends; a claim that includes every limitation of a previous independent claim would generally be expected to be itself an independent claim. Moreover, because both Claims 1 and Claim 2 refer to certain steps by the same reference characters (“a)” through d)”), the phrases “obtained in (a),” “obtained in step (a) or (b),” and “obtained in (c)” in Claim 2 at lines 6, 10, and 11 have ambiguous basis, 
Claim 4 recites the limitation “selected from the list comprising . . . .” The limitation is indefinite as an improper Markush group which fails to limit possible elements of a group to only those recited in the claim; “selected from the list comprising” means that it is an unbounded list, which can include unrecited elements of the list. For purposes of examination, Examiner considers the limitation to include the interpretation “selected from the list consisting of.”
Claim 6 recites the limitation "the adhesive fibers of step (a)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 depends from Claim 1, which requires “adhesiving fibers” and does not recite “adhesive fibers.” Examiner considers the limitation to be interpreted either as “adhesive fibers of step a)” or as “the adhesiving fibers of step a).”
Claim 6 recites the limitation “polycaprolactione; polyamides, ethylene vinyl alcohol (EVOH) copolymers and derivatives thereof; or biopolymers . . . .” The limitation is indefinite, because polymers in the limitation “polyamides, ethylene vinyl alcohol (EVOH) copolymers and derivatives thereof” are joined by the conjunction “and” and separated from other polymers (polycaprolactone and biopolymers) by the disjunction “or,” making the limitation “polyamides, ethylene vinyl alcohol (EVOH) copolymers and derivatives thereof” ambiguous, since it is not clear whether it is intended to be interpreted as requiring ALL OF polyamides, ethylene vinyl alcohol copolymers, AND derivatives thereof, or whether the limitation was intended to require polyamides OR ethylene vinyl alcohol OR derivatives thereof. Examiner considers the broadest reasonable interpretation to be polyamides OR ethylene vinyl alcohol OR derivatives thereof, since it seems likely that inventor would not require fibers of BOTH the combination of the recited polymers AND ALSO unspecified derivatives of the combination of the recited polymers.

Claim 6 recites the limitation “polypeptides, nucleic acids, and synthetic nucleic acid polymers obtained chemically or by genetic modification of microorganisms or plants.” The limitation is indefinite, because it is not clear whether the phrase obtained chemically or by genetic modification of microorganisms or plants“ is meant to modify only the limitation “synthetic nucleic acid polymers” or all of “polypeptides, nucleic acids, and synthetic nucleic acid polymers, especially since if the phrase is meant to modify both nucleic acids and synthetic nucleic acid polymers, it is not clear what distinction the claim is attempting to draw between nucleic acids and synthetic nucleic acid polymers.
Regarding claim 6, the phrase "biodegradable polyesters such as polylactic acid, polylactic-glycolic acid, adipic acid and derivatives thereof, and polyhydroxyalkanoates, polyhydroxybutyrate and its copolymers with valerate" renders the claim indefinite because it is unclear whether the limitations following the phrase “such as” are part of the claimed invention.  See MPEP § 2173.05(d). Examiner considers the limitation to require the broadest statement “biodegradable polyesters.”
Regarding claim 6, the phrase "biomedical material, such as . . . " renders the claim indefinite because it is unclear whether the limitations following the phrase “such as” are part of the claimed invention.  See MPEP § 2173.05(d). Examiner considers the limitation to require the broadest statement “biomedical material.”
Regarding claim 6, the phrase "gluten derivatives, such as . . . " renders the claim indefinite because it is unclear whether the limitations following the phrase “such as” are part of the claimed invention.  See MPEP § 2173.05(d). Examiner considers the limitation to require the broadest statement “gluten derivatives.”

Claims 6 and 9-12 recite the limitation "step (a)." There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “step a).”
Claim 11 recites the limitation “carried out by means of an electro-hydrodynamic process with electrospinning.” The limitation is indefinite as vague, because it is not clear what steps are required in “an electro-hydrodynamic process.” Examiner considers the limitation to include the interpretation “performed by electrospinning.”
Claim 12 recites the limitation “carried out by means of an aero-hydrodynamic process with blow spinning.” The limitation is indefinite as vague, because it is not clear what steps are required in “an aero-hydrodynamic process.” Examiner considers the limitation to include the interpretation “performed by blow spinning.”
Claims 13-14 recite the limitation "step (b)." There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “step b).”
Claim 15 recites the limitation “particles of step (c) have hydrophobic, hydrophilic, . . . , or flame retardant properties.” The limitation is indefinite as vague, because it is not clear what would be considered such a property or what would be excluded from such a property. Examiner considers that a 
Claims 15-21 recite the limitation "step (c)." There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “step c).”
Claims 23-25 recite the limitation "step (d)." There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “step d).”
Claims 23-24 recite the limitation “step (d) is carried out by applying pressure.” The limitation is indefinite, because it is not clear how this step can be performed when Claim 1 from which Claims 23-24 depend positively recites “without applying pressure.” These claims cannot be examined. 
	Claim 25 recites the limitation “step (d) is carried out by means of a heated press, a calender, . . . .” The limitation is indefinite, because it is not clear what is meant by carrying out step d) by means of a heated press or calender, both of which typically apply pressure, where Claim 1 positively recites performing step d) “without applying pressure.” Examiner considers that this part of Claim 25 cannot be examined and only “an oven or an ultraviolet or infrared lamp” further narrows independent Claim 1.
Claims 2, 4-6, and 8-25 are rejected as depending from rejected claims.
Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23-25 all recite performing step d) either by “applying pressure” (Claims 23-24) or with means which operate by applying pressure (e.g. heated press, calender in Claim 25), where Claim 1 from which the claims depend positively require performing step d) “without applying pressure.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 4-6, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319).
Regarding Claims 1-2, 4, 11, Kalayci (US’319) teaches a method for adhering particles to an inert substrate, characterized in that it comprises the following steps: a) deposit adhesive fibers (Abstract) on an inert substrate selected from a thermoplastic polymer or biopolymer (Claim 15 and “TECOPHILIC SP-80A-150 TPU” which is a polyether polyurethane and biomedical material) or polyester [0049], by means of an electro-hydrodynamic (electrospinning) process [0009]; c) distribute particles of a size between 0.001 nm and 100 micron (e.g. 0.78 micron polystyrene particles, [0019, 0037]) on the adhesive fibers obtained in step (a) or (b) by means of deposition (Abstract); and d) thermally treat the deposit obtained in (c) at a temperature lower than the degradation temperature of the adhesive fibers (Examples 3-4, [0046-0050]; Figs. 1-2) or lower than the melting temperature (Examples 5-6, [0051-0056]; Figs. 3-6) wherein the thermal treatment is carried without applying an external mechanical pressure .
US’319 fails to teach c) homogeneously distributing particles. However, US’319 suggests that a coating of fibers and particulates should have uniform particulate distribution and distribution for optimal efficiency [0010]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by homogeneously distributing particles in order to obtain homogeneous properties of the final product, especially since US’319 suggests uniform distribution of particles for optimized efficiency.
	Regarding Claim 5, US’319 suggests a substrate can be a polysaccharide (cellulose) (Claim 15).
Regarding Claims 6 and 8, US’319 teaches fibers comprising polycaprolactone (biodegradable polyester) [0017, 0022] and polyamide (Abstract; [0005, 0027].

Regarding Claim 10, the deposit obtained after step (a) can have a thickness between 1 to 300 microns or 5 to 200 microns [0019], including 12 microns thick [0036] and preferably no more than 20 microns or 10 microns for fine fiber material [0038].
Regarding Claim 12, US’319 suggests that an aero-hydrodynamic process with blow spinning can be used instead of electro-spinning as an obvious substitute. It is obvious to substitute one known method for another.
Regarding Claim 15, the particles of step (c) have hydrophobic, hydrophilic, antimicrobial, fire-retardant, and gas or vapor barrier properties (activated carbon) [0049].
Claims 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319) in view of Kalayci (US 2009/0065436).
Regarding Claims 13-14, US’319 teaches processes utilizing pressure [0007], but fails to teach pressure during a heat treatment. Kalayci (US’436) teaches an analogous method for applying fibers by electrospinning [0104] and additionally suggests that fibers can be subject to heat treatment and pressure to a form a network [0042]. US’436 does not require the heat to be so high as to melt the fibers, since they can be softened [0043] and the heat is lower than a temperature of degradation. The pressure can be up to about 34.5 bar (e.g. 500 psi) with adjustments varied to achieve a desirable structure [0043]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 in view of US’436 by applying a pressure of less than 30 psi during heat treatment through routine optimization to achieve a desirable fiber structure.
Regarding Claims 16-18, US’319 fails to teach nanoclay, nanosilica, carbon nanotubes, carbon nanofibers, or polystyrene, for example. US’436 suggests that particulates incorporated into fibers of a filter can include polystyrene, nanoclay, nanosilica (e.g. from 0.01 to 500 microns), and carbon i.e. 10 nm) would have suggested particles in this range. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by using the recited particles in the recited size range, because US’436 suggests using such particles in sizes which substantially overlap the recited range of sizes; it would have been obvious to choose particles within the recited range through routine optimization.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319) in view of Porbeni et al. (US 2012/0315225).
Regarding Claim 19, US’319 fails to teach hydroxyapatite. Porbeni et al. (US’225) is analogous art which teaches electrospinning fibers for applications including filters [0267-269] and suggests that hydroxyapatite can be used as a particularly useful particulate filler in fibers to help control degradation rate of polymeric fibers [0210]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by using hydroxyapatite as a particle, because US’225 suggests its use as a particle within fibers to control rate of degradation.
Particles deposited onto a web of fibers, pretreated with adhesive, by air spraying (Calderas et al. (US 2016/0000291)
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalayci (US 2007/0190319) as applied to Claim 1 above, and further in view of Renn et al. (US 2006/0163570).
Regarding Claims 20-22, none of Claims 1 or 20-22 require any specific particles. US’319 fails to teach that step c) is carried out specifically by aero-hydrodynamic deposition, for example. Renn et al.  (US’570) teach that particles can be formed by ultrasonic or pneumatic nebulization, for example [0037]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’319 by forming particulates by known techniques for forming particles, and US’570 .
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore et al. (US 2011/0151738 A1), Aldridge et al. (US 2016/0024699), Gogins et al. (US 2004/0116025), Leung (US 2008/0264259).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712